 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7   ELFREN SANTIAGO LEFRANC                                       Case No. 3:20-cv-00406-RFB-CLB
 8                        Plaintiff,                                             ORDER
 9            v.
10   ELKO COUNTRY, et al.,
11                      Defendants.
12
13           This matter comes before the Court on the Ninth Circuit Court of Appeal’s Referral Notice.
14   ECF No. 19. The Ninth Circuit refers the matter to the Court for the limited purpose of determining
15   if Plaintiff’s in forma pauperis status should continue during his appeal or if Plaintiff’s appeal is
16   frivolous or is taken in bad faith. Id.
17           “[A]n appeal on a matter of law is frivolous where none of the legal points are arguable on
18   their merits.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Here, the Court dismissed Plaintiff’s
19   Complaint with prejudice on the bases that Plaintiff failed to comply with this Court’s February 5,
20   2021 and April 12, 2021 Orders instructing Plaintiff to file an amended complaint. Plaintiff’s
21   original complaint was dismissed in its entirety due to failure to state a colorable Fourteenth
22   Amendment claims against Defendants. Dismissal of a complaint for failure to state a claim upon
23   which relief can be granted is provided for in Federal Rule of Civil Procedure 12(b)(6). See Morley
24   v. Walker, 175 F.3d 756, 759 (9th Cir. 1999) (Dismissal for failure to state a claim is proper only
25   if it is clear that the plaintiff cannot prove any set of facts in support of the claim that would entitle
26   him or her to relief). The court applies the same standard under § 1915 when reviewing the
27   adequacy of a complaint or an amended complaint of an incarcerated individual submitting a
28   complaint pursuant to 42 U.S.C. §1983.
 1          Because Plaintiff failed to state a claim pursuant to 28 U.S.C. § 1915A(a) and failed to file
 2   an amended complaint this Court dismissed Plaintiff’s complaint with prejudice. Therefore, the
 3   deficiencies in Plaintiff’s complaint cannot be argued on the merits and this Court finds that the
 4   pending appeal is frivolous.
 5          IT IS THEREFORE ORDERED that Plaintiff’s in forma pauperis status shall not
 6   continue through his appeal as his appeal is frivolous.
 7
 8          DATED: July 15, 2021.
 9
                                                          __________________________________
10                                                        RICHARD F. BOULWARE, II
11                                                        UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
